Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Josh Kimmel, hereby certifies, pursuant to Section 906 of theSarbanes-OxleyAct of 2002, that: (a) the quarterly report on Form 10-Q of Breathe Ecig Corp. for the period ended September 30, 2015 fully complies with the requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934; and (b) information contained in the quarterly report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Breathe Ecig Corp. Date: November 23,2015 By: /s/ JoshKimmel Josh Kimmel Chief Executive Officer and Chief Financial Officer
